COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


IN THE INTEREST OF N. J. N. Y. a/k/a
N. J. N. AND L. C., CHILDREN.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00220-CV

Appeal from the

65th District Court
 
of El Paso County, Texas

(TC#2006CM5065)

MEMORANDUM OPINION

	Pending before the Court is Appellant's motion to dismiss this appeal for the reason that
abandoning the appeal is in the best interest of the minor children and achieves permanency in a
shorter amount of time.  Tex.R.App.P. 42.1(a)(1).  Appellee agrees that dismissing this appeal is in
the best interest of the minor children and in the interest of justice.  We therefore grant the motion
and dismiss the appeal.  Also pending before this Court is Appellant's motion for additional time to
file the appellate brief.  Because we are dismissing this appeal on the Appellant's motion, we find
that the motion for additional time is moot. 

						GUADALUPE RIVERA, Justice
January 15, 2009

Before Chew, C.J., McClure, and Rivera, JJ.